Case: 15-12870   Date Filed: 07/08/2016   Page: 1 of 3


                                                        [DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 15-12870
                     ________________________

                  D.C. Docket No. 0:12-cv-61670-LSS

GUARANTEE INSURANCE COMPANY,
PATRIOT NATIONAL INSURANCE GROUP,
PATRIOT UNDERWRITERS, INC.,

                                              Plaintiffs – Counter
                                              Defendants - Appellees
                                              Cross Appellants,


                                 versus

BRAND MANAGEMENT SERVICE INC.,
a.k.a. Brand Management Service,
HERSHEL WEBER,
a.k.a. Herschel Weber,
a.k.a. Hershal Weber,
a.k.a. Harold Weber,

                                                    Defendants - Counter
                                                    Claimants – Appellants
                                                    Cross Appellees.
               Case: 15-12870       Date Filed: 07/08/2016     Page: 2 of 3


                             ________________________

                                    No. 15-15162
                              ________________________

                         D.C. Docket No. 0:12-cv-61670-LSS

GUARANTEE INSURANCE COMPANY,
PATRIOT NATIONAL INSURANCE GROUP,
PATRIOT UNDERWRITERS, INC.,
                                                                    Plaintiffs – Counter
                                                                    Defendants -
                                                                    Appellees,

                                           versus

BRAND MANAGEMENT SERVICE INC.,
a.k.a. Brand Management Service,
HERSHEL WEBER,
a.k.a. Herschel Weber,
a.k.a. Hershal Weber,
a.k.a. Harold Weber,

                                                                Defendants – Counter
                                                                Claimants -Appellants.

                             ________________________

                     Appeals from the United States District Court
                         for the Southern District of Florida
                            ________________________

                                      (July 8, 2016)

Before WILSON and JULIE CARNES, Circuit Judges, and WOOD, * District
Judge.

*
 Honorable Lisa Godbey Wood, United States District Chief Judge for the Southern District of
Georgia, sitting by designation.
                                           2
                Case: 15-12870       Date Filed: 07/08/2016      Page: 3 of 3


PER CURIAM:

       Defendants appeal the district court’s award of future damages on Plaintiffs’

claims for breach of contract, as well as its award of attorneys’ fees and expenses

to Plaintiffs. On appeal, Defendants argue that the court calculated the amount of

Plaintiffs’ future financial losses based on insufficient evidence and failed to

discount the amount to present value. Defendants also contend that the district

court erred in awarding the full amount of Plaintiffs’ fees and expenses,

attributable to both their successful contract claims and unsuccessful tort claims

alike, and in assessing the award against Defendants jointly and severally.

       Plaintiffs cross appeal the district court’s ruling that Defendants were not

liable for fraudulent inducement or negligent misrepresentation, and that punitive

damages thus were not unwarranted. Plaintiffs assert that the court erred in its

analysis of the parol evidence rule and justifiable reliance under Florida law and

neglected to consider key evidence.

       After reviewing the parties’ briefs and the record, and with the benefit of

oral argument, we find no reversible error in the district court’s rulings.

       AFFIRMED. 1




   1
    Defendants’ “Motion to Strike a Portion of the Answer and Initial Brief of Appellees/Cross-
Appellants” is GRANTED. We did not rely on the factual findings in Sentry Insurance v. Brand
Management Inc., 120 F. Supp. 3d 277 (E.D.N.Y. 2015), to resolve this appeal.
                                              3